DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  These grammatical and idiomatic errors make it difficult to properly interpret the claims.  Examiner has attempted to interpret the claims in light of the disclosure to determine an intended scope of the claims for examination, but the grammatical and idiomatic errors arising from the inadequate translation preclude such an interpretation.  Since Examiner cannot determine the intended scope of the claims, examination based on prior art cannot be conducted at this time.  See below for a detailed rejection of the claims under §112.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, Applicant recites “each of original sectors of the wind turbine” in line 3 of the claim as amended.  There is no antecedent basis for this limitation.  Applicant must either clarify what “original sectors” of the wind turbine refers to or positively recite the element (e.g., “a wind resource parameter of each of a plurality of original sectors of the wind turbine).  
The claim additionally recites “reconstructing the original sectors, based on the acquired wind resource parameter” in lines 4-5 of the claim as amended.  It is unclear how one might “reconstruct” the “original sectors” based on new information.  At best, one might construct a plurality of new sectors based on the wind resource parameter acquired from the original sectors.  This would seem to be the intended scope as Applicant proceeds to recite “performing an optimization based on sectors acquired after reconstructing,” thus implying that the sectors are acquired, i.e., new sectors that are different from the original sectors.
With respect to the limitation “performing an optimization based on sectors acquired after reconstructing,” it is unclear which sectors are being referenced.  Applicant has not positively recited acquisition of any sectors, let alone acquisition of sectors after reconstructing the original sectors.  It seems that Applicant may be trying to optimize the reconstructed original sectors; setting aside the issue of clarity identified above, the instant claims entirely fail to recite such a scope.  Reconstruction is not the same as acquisition.  Thus, Applicant must clarify which sectors are being referred to because no sectors have been positively recited as being acquired after the reconstruction step.
already outputting a maximum power (i.e., the optimization is of other parameters, such as pitch angle, in order to maintain a steady output of power)?  Is the optimization meant to do something else entirely?  The specification does not appear to provide any further insight as it is subject to the same issues of clarity imposed by the inadequate translation.  
Furthermore, it is entirely unclear what exactly is being optimized.  Is Applicant further optimizing the size or shape of each sector?  Is Applicant optimizing the power output amount?  Is Applicant optimizing some other parameter that has not been recited?  The claim itself provides no insight or suggestion.  The disclosure mentions fatigue as part of the optimization process, but it is unclear whether the optimization is meant to reduce the amount of fatigue experienced by the system or merely indicate which elements of the system may be optimized.
Claims 2-8, 17, and 18 depend from claim 1 and are thus rejected for at least the same reasons.  Claim 9 recites substantially the same limitations, drawn instead toward a system rather than a method, and thus claim 9 is also rejected for substantially the same reasons.  Claims 10-16 depend from claim 9 and are thus rejected for at least the same reasons.
Regarding claim 2, Applicant appears to suggest that the “sectors acquired after reconstructing” are in fact “a plurality of second sectors.”  While this might remedy the relevant deficiency of claim 1, the claims still fail to comply with the clarity requirements when very clearly not a reconstruction of the first sectors.  Thus claim 2 serves to further confused the intended scope of the claims: is there a reconstruction, or is there a new construction of sectors?  Because these two options conflict with each other, Examiner cannot determine the proper intended scope of the claim.  The claim goes on to recite performance of “sector reconstruction to form a plurality of second sectors” at the top of page 4 of the amended claims.  It is wholly unclear what the second sectors are “reconstructed” from.  Clearly they cannot be a “reconstruction” of themselves as they do not exist prior to this step.  Further, they are clearly not a “reconstruction” at all; they create something wholly new (the second sectors).  Claims 3-8 depend from claim 2 and are therefore also rejected for at least the same reasons.
Regarding claim 3, Applicant turns to the step of optimization.  Applicant recites “calculating a load of each of large components of the wind turbine.”  Initially, this is not a proper positive recitation; the claim should recite “each of a plurality of large components” to be properly recited.  Moving on, the calculation step seems to provide a plurality of calculated loads for each large component in each wind speed range.  Applicant then recites that these loads are “superposed” to acquire a “fatigue load of each of the large components.”  It is not readily apparent how superposing potential loads can yield an actual fatigue load.  It is clear that the wind cannot simultaneously operate in multiple wind speed ranges, thus not all of the calculated loads will reflect an actual fatigue load.  At best, Examiner might be able to interpret this limitation as a calculation of estimated fatigue load given that it is compiled from a plurality of possible loads.  Applicant next recites adjustment of “the operation parameter,” Claims 7 and 8 depend from claim 3 and are therefore also rejected for at least the same reasons.
Regarding claim 6, Applicant clarifies how the “second sectors” are formed.  Once again, however, the claim conflicts with the language of that which it depends from.  Claim 2 recites “reconstruction” whereas claim 6 recites merger.  Reconstruction and merger are not the same concept.  Appropriate clarification is required.
Regarding claim 7, Applicant appears to make the step of “adjusting the operation parameter of the wind turbine and recalculating the comprehensive turbulent intensity of each of the plurality of first sectors” an optional step “in a case that the fatigue load of at least one of the large components of the wind turbine is larger than a predetermined threshold.”  This creates an issue of clarity because the claim conflicts with parent claim 3; in claim 3, this step is not optional given the particular language of claim 3.  To clarify, the aforementioned step (“adjusting the operation …”) cannot be option in claim 7 because parent claim 3 does not permit condition operation or execution of the step.  Appropriate clarification is required.  
Regarding claim 8, Applicant recites a conditional limitation similar to that of claim 7; in claim 8, the mandatory step of claim 3 is allegedly conducted “in a case that the power generation amount of the wind turbine is not maximum.”  As claim 8 is deficient for similar mutatis mutandis, to the subject matter of claim 8.  Appropriate clarification is required.
Regarding claims 9-16, Applicant recites a system configured to implement the method of claims 1-8.  Claims 9-16 recite substantially the same limitations as claims 1-8; as such, the above rejections of claims 1-8 apply, mutatis mutandis, to the subject matter of claims 9-16.  Appropriate clarification is required.
In view of the above, Examiner finds that the scope of the claims cannot be properly determined at this time and, as a result, a search and examination of the claims based on prior art cannot be conducted at this time.  This is not an indication of allowable subject matter.  References deemed to be relevant will be cited and discussed, as appropriate, in the Conclusion section of this action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because scope of each claim includes subject matter that is not eligible subject matter.  Specifically, claim 17 recites “[a] computer readable storage medium” and claim 18 recites “a memory storing program instructions.”  Under the doctrine of broadest reasonable interpretation, the scope of these limitations includes storage (e.g., “memory”) and storage mediums that are transitory (e.g., random access non-transitory- storage means (e.g., “[a] non-transitory computer readable storage medium” or “a non-transitory memory storing program instructions”).  Appropriate amendment is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
U.S. Patent Application Publication No. 2010/0283245 (“Gjerlov”) corresponds to CN 101881254, cited and discussed in the Written Opinion of the International Searching Authority (“the ISR”).  Examiner agrees with the characterizations of the reference found in the translated copy of the ISR.  Notably, Gjerlov contemplates the definition of sectors that surround a wind turbine installation.  Control of said wind turbine installation is based on wind measurements obtained for each of the sectors.  As noted in the ISR, Gjerlov does not appear to contemplate a redefinition or reconstruction of said sectors.
U.S. Patent Application Publication No. 2016/0230741 (“Brath”) discloses a method of operation similar to that of Gjerlov.  Brath differs from Gjerlov in that the sectors are also defined based on wake effects, and the subsequent control of the wind turbines incorporates control based on said wake effects.  As in Gjerlov, Brath does not appear to contemplate a redefinition or reconstruction of said sectors.
U.S. Patent Application Publication No. 2009/0206605 (“Schmidt”) discloses a method of operating wind turbines wherein a wind parameter is measured or otherwise obtained in a 
Those other references which have been cited, but not discussed above, generally relate to sector based control of wind turbines or wake based control of wind turbines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/THOMAS K QUIGLEY/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832